Plaintiff in error, Jack Treadway, was convicted of grand larceny, and his punishment fixed at five years *Page 305 
in the penitentiary. He has appealed from the judgment rendered upon such conviction, but no brief has been filed and no appearance made on behalf of plaintiff in error in this court.
The information charges the defendant with the larceny of one buffet, one kitchen cabinet, one duofold, two gas heaters, one cedar chest, and two stove boards, of the total value of $279.50, the personal property of T. Elmer Harbour, doing business as the Harbour Furniture Company. The evidence on the part of the state is undisputed, and tends to prove every material allegation of the information. The defendant did not testify.
The errors assigned question the sufficiency of the evidence to sustain the conviction. After a careful reading of the record, we see no reason to doubt that this conviction was not justified by the evidence. In fact, the testimony is so conclusive as to the guilt of the defendant that nothing can be said in his defense, and our conclusion is that the verdict was as favorable to the defendant as the law and the testimony warranted.
The judgment of the lower court is therefore affirmed.
MATSON, P.J., and BESSEY, J., concur.